Citation Nr: 0945565	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar stenosis with 
left-side radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
the claimed disability.

Historically, the Veteran was initially denied service 
connection for back pain in a July 2005 rating decision.  
After submission of additional evidence, the denial was 
continued in the November 2005 rating decision on appeal.

The Veteran testified before the RO at an October 2007 
hearing.  A transcript of that hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran was not afforded a VA 
examination in connection his claim.  See 38 C.F.R. § 
3.159(c)(4).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an 'in-service event, injury or disease,' or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

Here, the Veteran contends that he developed back pain during 
service between January 1973 and June 1974.  See July 2005 
Statement; October 2007 hearing transcript.  He reported 
being told he had a pinched nerve in his lower back, and 
stated that he received a series of heat treatments over a 
period of about six weeks.  He further stated that he had 
continued to experience some pain ever since his discharge 
from service, and that he had treated himself through 
physical therapy.  Recently, however, the pain had increased 
in severity and frequency, prompting him to seek medical 
treatment.  Private treatment records reflect a current 
diagnosis of lumbar stenosis with left-side radiculopathy.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to a low back disorder.  
However, the Veteran is competent to report pain and 
treatment in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369 (2005).  With respect to the third factor of 
McLendon above, the United States Court of Appeals for 
Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence 'indicates' that there 'may' be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  See McLendon.  Here, the Veteran 
has submitted lay evidence of a continuity of symptomatology 
regarding low back pain.  Therefore, the Veteran should be 
afforded a VA examination do determine if his current lumbar 
stenosis is related to the claim of a pinched nerve in 
service.

In addition, a review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims by 
correspondence dated in September 2004 and December 2005.  He 
has not been notified that the VCAA applied to all elements 
of a claim.  As the record does not reflect that the Veteran 
was provided notice in accordance with Dingess/Hartman, the 
Board finds that corrective notice should be sent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the etiology of the Veteran's 
lumbar stenosis with left-side 
radiculopathy.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must provide an opinion, in light of the 
examination findings, the service and 
post-service medical evidence of record, 
and the Veteran's own statements regarding 
continuity of symptomatology, whether it 
is at least as likely as not that the 
Veteran's current lumbar stenosis with 
left-side radiculopathy was incurred in or 
is otherwise related to the Veteran's 
military service.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  
The rationale for all opinions expressed 
must be provided.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


